DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenau et al. (US Patent 6,438,595)
With regard to Claim 1, Blumenau teaches a method, comprising:
receiving, by a host connectivity management system, a discovery request from a host system requesting information to connect to a data storage system (Col. 7 Ln. 6: “the switch control computer 45 is instructed to respond to a name server request from a host for the ports accessible through the switch.” Col. 7 Ln. 11: “The host makes the name server request when the host logs into the network.”),  
wherein the data storage system comprises storage nodes which comprise storage volumes, wherein each storage node comprises multiple ports to enable connection to the storage node (Col. 7 Ln. 13: “The cached storage subsystem 20 includes storage volumes 26 and a storage controller 27 for controlling access of the hosts to the storage volumes. The storage volumes are logical units of storage distributed over one more storage devices 28, 29, 30, and 31.” Col. 4 Ln. 32: “the cached storage subsystem includes up to eight storage adapters and up to eight port adapters, and each port adapter provides two independent data ports to the data network.”);
determining, by the host connectivity management system, a subset of ports, among all available ports of the storage nodes, to assign to the host system for use by the host system for connecting to one or more of the storage nodes of the data storage system to access one or more of the storage volumes (Col. 3 Ln. 39: “FIG. 5 is a flowchart of a procedure used for initially determining the subsets of the storage ports to be specified by the directory services”); and
sending, by the host connectivity management system, a response to the discovery request to the host system, wherein the response comprises connection information to the host system to enable the host system to connect to one or more storage nodes of the data storage system, wherein the connection information comprises port identifiers associated with the subset of ports assigned to the host system (Col. 7 Ln. 6: “the switch control computer 45 is instructed to respond to a name server request from a host for the ports accessible through the switch by providing the host with a respective one of the lists 47, which defines for each host a respective subset of the storage ports that the host should access through the switch.”).

With further regard to claim 1, Blumenau does not teach the automatic storage management functionality as described in claim 1. Kobayashi teaches
automatically determining the subset of ports to assign to the host system ([0091] “in the case of a system having a storage configuration automatic execution tool in addition to the screen output of the countermeasure proposal, the script of the countermeasure proposal may be input to the storage configuration automatic execution tool, to thereby automatically execute a change according to the countermeasure proposal within the storage apparatus 103.”);
maintaining, by the host connectivity management system, a persistent connection with the host system while the host system is connected to the data storage system (See Fig. 4 showing a persistent connection between the AP Server 102 and the Management Server 101, wherein Fig. 1 shows the connection between the Application (AP) Server 102 and the Storage Apparatus 103.); and
automatically sending, by the host connectivity management system, an updated port assignment to the host system through the persistent connection, wherein the updated port assignment comprises an updated subset of ports for use by the host system for reconfiguring connections to one or more storage nodes of the data storage system ([0048] “When there is the bottleneck in the storage, the countermeasure proposal creation unit 409 creates a countermeasure proposal for eliminating the bottleneck (S505). Then, the problem information output unit 410 and the UI 411 output the problem information.” [0063] “the countermeasure proposal creation unit 409 creates a description for changing the port 109 used for accessing the problematic volume from the port 103 which has been the bottleneck to the port 109 that is less than the reference value as a countermeasure proposal (S805).” [0064] “When there are a plurality of candidate ports 109 that are less than the reference value, the countermeasure proposal creation unit 409 may take each of the candidate ports 109 as a countermeasure proposal, and give priority to the countermeasure proposals so as to increase the priority of the ports 109 low in the current communication traffic and the current number of IO,” wherien the automatically sent/executed “countermeasure proposal” in Kobayashi includes the sending of the “lists 47, which defines for each host a respective subset of the storage ports that the host should access through the switch,” as was discussed above with regard to Blumenau Col. 7 Ln. 6 citation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Blumenau with the automatic storage management functionality as taught by Kobayashi since “As a result, a workload of the application administrator can be reduced” (Kobayashi [0091]).

With regard to Claim 8, Blumenau in view of Kobayashi teaches the method of claim 1. Blumenau teaches further comprising:
automatically sending, by the host connectivity management system, notification to the host system of one of a change in an inventory of storage resources of the data storage system and a change in an operational state of storage resources of the data storage system (Col. 10 Ln. 6: “In order to better balance the loading of the hosts on the storage ports, the actual loading can be monitored and the respective subsets of storage ports assigned to the hosts can be changed based on the actual loading. For example, the actual loading could be monitored by the cached storage subsystem, by the switch, by the hosts, or by the load monitoring service 64 of the digital computer 70 shown in FIG. 3. Then the procedure of FIG. 5 could be performed over again to determine new specifications for the respective subsets and better balance the loading,” wherien the “notification” disclosed in Blumenau is automatically sent in accordance with the automatic storage management functionality as taught by Kobayashi).

With regard to Claim 9, Blumenau in view of Kobayashi teaches the method of claim 1. Blumenau teaches further comprising:
wherein the updated port assignment is automatically determined by the host connectivity management system in response to at least one of (i) a change in an inventory of storage resources of the data storage system, (ii) a change in an operational state of storage resources of the data storage system, (iii) a change in a number of host systems connected to the data storage system, and (iv) a change in input/output (I/O) load generated by one of the host system and at least one other host system connected to the data storage system (Col. 10 Ln. 6: “In order to better balance the loading of the hosts on the storage ports, the actual loading can be monitored and the respective subsets of storage ports assigned to the hosts can be changed based on the actual loading. For example, the actual loading could be monitored by the cached storage subsystem, by the switch, by the hosts, or by the load monitoring service 64 of the digital computer 70 shown in FIG. 3. Then the procedure of FIG. 5 could be performed over again to determine new specifications for the respective subsets and better balance the loading,” wherein the port changes in Blumenau in response to “the actual loading” represent “(iv) a change in input/output (I/O) load generated by one of the host system and at least one other host system connected to the data storage system”).

With regard to Claims 10, 14-16 and 19-20, these claims are equivalent in scope to Claims 1 and 8-9 rejected above, merely having a different independent claim type, and as such Claims 10, 14-16 and 19-20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 8-9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenau in view of Kobayashi as applied to Claims 1, 10 and 16 above, and further in view of Iwamitsu et al. (US Patent 10,229,021).
With regard to Claim 2, Blumenau in view of Kobayashi teaches the method of claim 1. Blumenau further teaches wherein determining the subset of ports comprises utilizing, by the host connectivity management system, 
information regarding an inventory of storage resources of the data storage system (Col. 2 Ln. 29: “The digital computer is programmed with a configuration database of information about host processors in the network and shared resources in the network that are accessible to the host processors. The configuration database further includes information specifying, for each host processor, a respective subset of the shared resources which are accessible to the host processor.”), and 
at least one connection distribution policy which specifies a criterion for distributing host system connectivity among the available ports of the storage nodes, to determine the subset of ports to assign to the host system (Col. 3 Ln. 8: “The digital computer is programmed to respond to a request from each host processor for information about the storage ports by reporting to the host processor information about the respective subset of the storage ports which are accessible to the host processor , and thereby selectively restrict access of the host processors to the storage ports.” Col. 6 Ln. 1: “In the data processing system of FIG. 2, load balancing is accomplished by the use of directory services for communicating to each host the subset of the storage ports that the host may access.”).

With further regard to claim 2, Blumenau in view of Kobayashi does not teach the operational state information as described in claim 2. Iwamitsu teaches wherein determining the subset of ports comprises utilizing, by the host connectivity management system,
an operational state of the storage resources (Col. 7 Ln. 1: “In the storage control module pair 28, one storage control module 21 is set to a state (which is an active system state and will be hereinafter referred to as an active mode) of being able to receives an I/O request from the compute node 2, and the other storage control module 21 is set to a state (which is a standby system state and will be hereinafter referred to as a passive mode) of not receiving an I/O request from the compute node 2.” Col. 21 Ln. 36: “In a case of the present embodiment, the master cluster control module 25 performs periodic health check on each storage node 3. In a case where it is detected that a failure occurs in any storage node 3 during the health check…” and Col. 21 Ln. 56: “Next, the master cluster control module 25 switches a state of the storage control module 21 specified in step S30 to an active mode (S31).” Col. 22 Ln. 31: “The frontend module 20 updates node specifying information stored in the active side node specifying information field… and updates the storage control module number stored in the storage control module number field.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Blumenau in view of Kobayashi with the operational state information as taught by Iwamitsu in order “to realize a system, and a control method and a program for the system, capable of improving expandability” (Iwamitsu Col. 3 Ln. 18).

With regard to Claim 3, Blumenau in view of Kobayashi and Iwamitsu teaches all the limitations of Claim 2 as described above. Blumenau further teaches wherein the information comprising the operational state of the storage resources comprises at least one of an input/output (I/O) load of the storage nodes and a current connectivity of other host systems to ports of the storage nodes (Col. 10 Ln. 56: “Turning now to FIGS. 7 to 9, there are shown a number of random access memory tables that could be used by the directory services. FIG. 7 shows a table 100 in the configuration database for storing storage port information. The table 100 includes an entry for each of the sixteen storage ports. The table 100 includes a first column for the world-wide name (WWN) of the storage port, a second column for the unique network address assigned to the storage port (S_ID), and a third column for the estimated load of the hosts on the storage port,” wherein the “estimated load” is the “I/O load”.).

With regard to Claim 4, Blumenau in view of Kobayashi and Iwamitsu teaches all the limitations of Claim 2 as described above. Blumenau further teaches wherein the at least one connection distribution policy specifies a port assignment which provides an equal distribution of host system connections over the storage nodes and the ports of the storage nodes (Col. 8 Ln. 58: “FIG. 5 shows a flow chart of a procedure used for initially determining the respective subsets of the storage ports that the hosts should access. In a first step 81, an estimate is made of the expected loading of each host on the storage ports. For example, the system administrator obtains information about the hosts and the users of the hosts in the network, and the system administrator assigns a number to each host giving a rough estimate of the expected load based on the processing capability of the host and the use that the user is expected to make of the host. Then in step 82, the expected load is normalized by summing all of the assigned load numbers, and dividing each assigned load number by the total load. Then in step 83, a respective subset of the storage ports is assigned to each host based on the expected loading and/or the priority of each host,” wherein an initial assignment of ports to a set of equivalent hosts would provide “an equal distribution of host system connections over the storage nodes and the ports of the storage nodes”.).

With regard to Claim 5, Blumenau in view of Kobayashi in view of Iwamitsu teaches all the limitations of Claim 2 as described above. Blumenau further teaches wherein the at least one connection distribution policy specifies a port assignment which provides host system connections to be distributed in proportion to a system resource including at least one of a processor resource, a memory resource, and a network resource (Col. 8 Ln. 58: “FIG. 5 shows a flow chart of a procedure used for initially determining the respective subsets of the storage ports that the hosts should access. In a first step 81, an estimate is made of the expected loading of each host on the storage ports. For example, the system administrator obtains information about the hosts and the users of the hosts in the network, and the system administrator assigns a number to each host giving a rough estimate of the expected load based on the processing capability of the host and the use that the user is expected to make of the host. Then in step 82, the expected load is normalized by summing all of the assigned load numbers, and dividing each assigned load number by the total load. Then in step 83, a respective subset of the storage ports is assigned to each host based on the expected loading and/or the priority of each host,” wherein “assigned load number” based on “a rough estimate of the expected load based on the processing capability of the host” indicated a “[distribution] in proportion to a system resource including at least one of a processor resource”.).

With regard to Claim 6, Blumenau in view of Kobayashi in view of Iwamitsu teaches all the limitations of Claim 2 as described above. Blumenau further teaches wherein the at least one connection distribution policy specifies a port assignment which provides an equal distribution of an average I/O load of the host systems over the storage nodes (Col. 10 Ln. 6: “In order to better balance the loading of the hosts on the storage ports, the actual loading can be monitored and the respective subsets of storage ports assigned to the hosts can be changed based on the actual loading. For example, the actual loading could be monitored by the cached storage subsystem, by the switch, by the hosts, or by the load monitoring service 64 of the digital computer 70 shown in FIG. 3. Then the procedure of FIG. 5 could be performed over again to determine new specifications for the respective subsets and better balance the loading.”).

With regard to Claim 7, Blumenau in view of Kobayashi in view of Iwamitsu teaches all the limitations of Claim 2 as described above. Blumenau further teaches wherein the at least one connection distribution policy specifies a port assignment which provides an equal distribution of an average I/O load of the host systems in proportion to a system resource including at least one of a processor resource, a memory resource, and a network resource  (Col. 8 Ln. 58: “FIG. 5 shows a flow chart of a procedure used for initially determining the respective subsets of the storage ports that the hosts should access. In a first step 81, an estimate is made of the expected loading of each host on the storage ports. For example, the system administrator obtains information about the hosts and the users of the hosts in the network, and the system administrator assigns a number to each host giving a rough estimate of the expected load based on the processing capability of the host and the use that the user is expected to make of the host. Then in step 82, the expected load is normalized by summing all of the assigned load numbers, and dividing each assigned load number by the total load. Then in step 83, a respective subset of the storage ports is assigned to each host based on the expected loading and/or the priority of each host,” wherein “assigned load number” based on “a rough estimate of the expected load based on the processing capability of the host” indicated a “[distribution] in proportion to a system resource including at least one of a processor resource”.).

With regard to Claims 11-13 and 17-18, these claims are equivalent in scope to Claims 2-7 rejected above, merely having a different independent claim type, and as such Claims 11-13 and 17-18 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 2-7. 

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above, particularly with regard to the newly added Kobayashi reference. It is noted that Applicant's arguments are directed towards limitations newly added via amendments, which have now been shown to be taught and/or made obvious in light of the Kobayashi reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	September 6, 2022